Order and judgment of the Supreme Court, New York County, entered August 19 and October 1, 1975, which granted the application of the claimant-respondent to confirm an arbitration award and denied appellants’ application to vacate *952the award, unanimously affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal. The parties entered into a written agreement for the purchase and sale of fabrics on or about March 7, 1973. The agreement provided for arbitration of all disputes. A dispute arose which was submitted to arbitration and which resulted in an award in respondent’s favor. Special Term denied appellants’ application for vacatur and granted the cross motion to confirm the award. As to the two contentions raised by appellants below, i.e., (1) the arbitrators improperly refused to grant an adjournment of the final hearing and (2) improper conduct on the part of one of the arbitrators, we affirm for the reasons stated by Mangan, J. Appellants further contend that the award was contrary to the facts and the law of this State. They frankly recognize the traditional rule that an arbitrator’s decision is not reviewable because of alleged errors in construing the law and the facts, but they urge us to dó so in this case because of the arbitrators’ egregious disregard for the state of the law and the facts. The errors pressed upon us are not statutory grounds for vacatur pursuant to CPLR 7511. Only a completely irrational award would justify review and vacatur by this court. (See Lentine v Fundaro, 29 NY2d 382.) Furthermore, this issue was not raised below and our review should be limited to issues raised in the record and passed upon by Special Term. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Nunez, JJ.